DETAILED ACTION

This communication is in response to the Application filed on 15 January 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-24 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Terminal Disclaimer
The terminal disclaimer filed on 07 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16743727 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 January 2020 and 13 February 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Michael Cannatti. 

Please amend claim 21 as follows:

A computer program product stored in a computer readable storage medium, comprising computer instructions that, when executed by an information handling system capable of answering questions, causes the system to resolve discrepancies between classifiers by performing actions comprising: 

receiving, by the system, content comprising a plurality of intents for analysis by a system; 

analyzing, the system, the content to determine a first classifier and a second classifier different from the first classifier for processing the content;

identifying a discrepancy between the first classifier and the second classifier for processing the content; 

providing an adaptable algorithm for resolving the discrepancy; and 

automatically generating, by the system, one or more conflict resolution recommendations for display and selection by an end user to resolve the discrepancy by displaying a user-actuable mechanism for turning off and not deleting one or more of the plurality of intents to resolve the discrepancy.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record include US 20060047617 (Bacioiu et al.), US 20170069310 (Hakkani-Tur et al.), US 20180144270 (Wilson et al.), “Joint Online Spoken Language Understanding and Language Modeling with Recurrent Neural Networks” (Liu et al.), and US 9589564 (Sharifi). Bacioiu et al is closest to the claimed invention in that it teaches a system and method for resolving classification errors where the classifier output does not match the particular input intent which can be caused by confusability (paras [0093], [0095], [0097], [0101]-[0105], [0112], [0117], and [0123]-[0130]) through the use of a system GUI which provides recommendations for fixing conflicts to an end user (paras [0115]-[0117], [0123]-[0130], and [0132]). It should also be noted that the conflict fixes taught by Bacioiu includes a GUI display of an option to merge sets which deletes one/both of the intent sets (paras [0116]-[0117], [0123]-[0130], and [0132]). Bacioiu, however, features several shortcomings when compared to the claimed invention in that Bacioiu does not teach test data in the form of end-user utterances from which an intent is to be identified and the displaying of a user-actuable mechanism for turning off and not deleting one or more of the plurality of intents to resolve the first conflict because while Bacioiu teaches the deletion of intent sets, Bacioiu does not teach the ability to retain and temporarily shut off one or more of the plurality of intents.
	Some of the deficiencies of Bacioiu are resolved via the combination with additional prior art- Hakkani-Tur et al and Wilson et al. Hakkani-Tur provides the acceptance of a speech utterance modality into an intent classifier for learning (paras [0018]-[0019] and [0027]) while Wilson discloses multiple machine learning classifier testing as an alternative to the single classifier testing taught by Bacioiu where the multiple classifiers (including a first and second classifier) are trained with different/independent data sets and a validation is performed by comparing classifier predictions to known labels (paras [0072]-[0073], [0084], [0090]-[0091]). Thus, while these references resolve some of the shortcomings of Bacioiu and, in particular, Wilson is quite similar to the testing of multiple classifiers presented in the claimed invention, the prior art combination still lacks resolving the first conflict by the displaying of a user actuable mechanism for turning off and not deleting one or more of the plurality of intents.
	Some additional prior art discovered via an update search such as Liu et al (“Joint Online Spoken Language Understanding and Language Modeling with Recurrent Neural Networks,” 2016) discloses the ability to temporarily disable intent context in a neural network intent classifier (Section 3.3, Page 5), but does not disable certain intents in a classifier as a resolution to a two independent classifier conflict resolution process as claimed because Liu only teaches disabling all intent context in a run time classification due to a lack of information early in an utterance sequence and not in response to detecting a classifier conflict which further does not involve the display of a user actuable mechanism for turning off and not deleting certain intents. Also, Sharifi involves disabling entire hotword classifiers for a certain speech locale such as when a language is continually detected over repeated utterances (Col. 7, Line 62- Col. 8, Line 20). Thus, while Sharifi does teach the deactivation of certain classifiers, Sharifi does not teach deactivation of classifier intents in response to a detected utterance intent classification conflict in the form of a displayed user-actuable mechanism for turning off and not deleting certain intents. Therefore, the additional prior art as well as the previously applied prior art fails to teach or fairly suggest the invention set forth in independent claim 1.
However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“and automatically generating, by the system, one or more conflict resolution recommendations for display and selection by an end user to resolve the first conflict by displaying a user-actuable mechanism for turning off and not deleting one or more of the plurality of intents to resolve the first conflict.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from office actions accompanying applications US 15620240 and US 15799161.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656